Citation Nr: 1241220	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-46 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease with myocardial infarction.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right bundle branch block.  

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.

4.  Entitlement to service connection for left ventricular hypertrophy.

5.  Entitlement to service connection for a psychiatric disability variously claimed as posttraumatic stress disorder (PTSD) and anxiety.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow who has timely filed for substitution upon the death of the Veteran.  38 C.F.R. §38 U.S.C.A. § 5121A.  

The deceased Veteran initially had service in the Air National Guard from October 1967 to January 1969; during this time he had a period of Active Duty for Training (ADT) from November 1967 to June 1968.  He subsequently had active duty in the Army from January 1969 to January 1971 and from January 1973 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the reopening of the Veteran's claims for service connection for coronary artery disease and right bundle branch block; denied the claims for service connection for hypertension, left ventricular hypertrophy, and PTSD; and denied entitlement to TDIU.  

An August 2009 rating decision, in part, denied service connection for anxiety.  The Veteran disagreed with this decision and perfected an appeal.  The record reveals diagnoses of multiple psychiatric disorders including PTSD, anxiety, and depression.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving service connection for a psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  

The appellant has filed a claim for entitlement to service connection for the cause of death of the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for right bundle branch block and coronary artery disease with myocardial infarction in a January 2006 rating decision.  He was notified of this decision that same month, but he did not file an appeal.  That rating decision is now final.  

2.  The evidence of record at the time of the January 2006 rating decision included:  service treatment records for his period of Army Service, private medical records dated from 1999 to 2004, medical information printed from the internet and submitted in 2005, VA treatment records, and VA examination reports and medical opinions dated in 2005.  This evidence did not show that the Veteran's coronary artery disease and right bundle branch block were caused by active military service, including medical drug testing the Veteran underwent during service.  

3.  Evidence received since the January 2006 RO rating decision includes:  service treatment records from the Veteran's period of National Guard service; additional evidence from the service department including service personnel records; VA treatment records; private medical treatment records; records obtained from the Social Security Administration (SSA); private medical opinions dated August 2007 and June 2010; and VA examination reports and medical opinions.  

4.  Service treatment records do not reveal any complaints, or diagnosis, of hypertension or left ventricular hypertrophy during service.  

5.  None of the other evidence submitted since the prior final denial for service connection for hypertension and left ventricular hypertrophy are relevant to the reopening of the claims.

5.  There is no credible evidence linking hypertension or left ventricular hypertrophy, to active service or the medical testing conducted during service.  

6.  There is no credible evidence showing that hypertension or left ventricular hypertrophy became manifest to a degree of 10 percent within the first year of separation from service.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2006 rating decision is not new and material, and the criteria for reopening the Veteran's claim for service connection for coronary artery disease with myocardial infarction are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).

2.  Evidence received since the January 2006 rating decision is not new and material, and the criteria for reopening the Veteran's claim for service connection for right bundle branch block are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for hypertension are not met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for left ventricular hypertrophy are not met. 38 U.S.C.A.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim. VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated February 2007 with respect to his claims for service connection for hypertension, left ventricular hypertrophy and PTSD.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This notice also substantially complied with the requirements of Dingess.

In a letter dated May 2008 the RO provided the Veteran pre-adjudication notice with respect to his claims to reopen.  This notification substantially complied with the requirements of Quartuccio, Dingess, and Kent, supra.

The appellant is the widow who has timely filed for substitution upon the death of the Veteran.  38 C.F.R. §38 U.S.C.A. § 5121A.  She was provided additional notice in a February 2012 letter.  


VA has obtained service treatment records, private medical records, and VA treatment records, assisted the Veteran and the appellant in obtaining evidence, and provided the opportunity to present hearing testimony, statements and evidence. All known and available records relevant to the issues decided on appeal have been obtained and associated with the appellant's claims file and she has not contended otherwise.  The Veteran was afforded multiple VA examinations and medical opinions have been obtained.  

In any event, neither the Veteran, the current appellant, nor the attorney, has alleged or demonstrated any prejudice with regard to the content or timing of the notices or the assistance provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

The Veteran initially served in the Air National Guard from October 1967 to January 1969; during this time he had discrete period of ADT from November 1967 to June 1968.  He subsequently entered active duty in the Army from January 1969 to January 1971 and from January 1973 to March 1982.  Review of the record reveals that the Veteran asserted essentially a single theory as to why he warrants service connection for all disabilities claimed; he asserted that he was the subject of military testing during his period of active duty from January 1973 to March 1982 and that all of his claimed disabilities are the residuals of this testing.  

The Veteran's service personnel records confirm that he was a Medical Research Volunteer for a period of approximately two months in 1973, from June 29th to September 1st.  He was stationed at Edgewood Arsenal, Aberdeen Proving Grounds, Maryland during this specific period of service.  Service department records further establish that he was involved in medical testing of Lidocaine and Ritalin.  On August 1, 1973, he received a 2.3 decigram dose of Lidocaine by intravenous infusion.  On August 7, 1973, he received a 3.0 decigram injection of Lidocaine by an auto injector.  On August 9, 1973, he received a 3.0 decigram intramuscular injection of Lidocaine.  On August 21, 1973, he received a 20.0 centigram dose of Ritalin by oral ingestion.  

The Veteran submitted copies of service department and VA notices that he received which generally referred to a variety of medical and chemical warfare tests conducted at Edgewood Arsenal, Maryland, over a two decade period which included the 60 day period that the Veteran was stationed there.  These publications are primarily concerned with various toxins and chemical warfare tests in general without specifically establishing that the Veteran was a participant in any specific test.  The evidence noted above clearly establishes that he was only exposed to the medications noted, in the doses indicated, and that he was not the subject of any other chemical agent testing.  

The claims file is 4 volumes in size.  It contains:  service treatment records from all periods of the Veteran's service, other service records including service personnel records and verification of medical testing; a large amount of private medical treatment records dating from approximately 1999 to the present, which includes some medical opinions; VA treatment records; multiple VA examination reports with medical opinions; and additional evidence submitted by the Veteran including information printed from the internet and copies of information he was provided by VA and the Defense Department.  The Board has reviewed all the evidence of record. 




II.  Reopening Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims for service connection for right bundle branch block and coronary artery disease with myocardial infarction in a January 2006 rating decision.  He was notified of this decision that same month, but he did not file an appeal.  This rating decision became final.  38 U.S.C.A. § 7105(c).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  This provision is inapplicable as no new and material evidence was received within a year of the January 2006 final RO rating decision.  

The evidence of record at the time of the January 2006 rating decision included:  service treatment records for his period of Army Service, private medical records dated from 1999 to 2004, medical information printed from the internet and submitted in 2005, VA treatment records, and VA examination reports and medical opinions dated in 2005.  This evidence did not show that the Veteran's coronary artery disease and right bundle branch block were caused by active military service, including medical drug testing the Veteran underwent during service.  

Evidence received since the January 2006 RO rating decision includes:  service treatment records from the Veteran's period of National Guard service; additional evidence from the service department including service personnel records; VA treatment records; private medical treatment records; records obtained from the Social Security Administration (SSA); private medial opinions dated August 2007 and June 2010; and VA examination reports and medical opinions.  

The evidence received since the January 2006 RO rating decision is quite large and fills three additional volumes of the claims file.  The SSA records indicate that the Veteran received disability benefits from the SSA for the primary disabilities of chronic obstructive pulmonary disease and a back disability.  These records are not relevant to the claims for service connection for cardiovascular disorders.  VA and private medical treatment records reveal continuing treatment for a variety of disabilities including cardiovascular disorders.  

Dr. Ward, the Veteran's private physician submitted two medical opinions.  The first opinion is dated August 2007 and indicates a link between Lidocaine and Ritalin testing and the Veteran's high blood pressure and left ventricular hypertrophy, but does not address the right bundle branch block and coronary artery disease with myocardial infarction.  The June 2010 medical opinion provides a laundry list of all the Veteran's disabilities, including right bundle branch block and coronary artery disease with myocardial infarction and merely states it "is more likely than not that his conditions in-part are service related."  Neither of these medical opinions provides any rational or basis for the opinion, unlike the August and December 2005 VA medical opinions which were the bases of the prior denial of service connection.  

Also, Dr. Ward's medical opinions appear to be based entirely upon the Veteran's reported history.  An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirements of 38 C.F.R. § 3.156(a).  Such records include, but are not limited to:  service records that are related to a claimed in-service event, injury, or disease; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and, declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

Service department records that existed and had not been associated with the claims file at the time of the January 2006 RO rating decision have been obtained.  These include the Veteran's service treatment records from his period of National Guard service from 1967 to 1967, service personnel records from his period of service from 1973 to 1982, and confirmation of Lidocaine and Ritalin testing obtained from the service department.  While these records existed at the time of the 2006 rating decision and were not of record in the claims file, they are nonetheless not relevant to warrant reconsideration of the claim without the claim being first reopened.  Specifically, the service treatment records from the Veteran's period of National Guard service are for a period of time prior to the Veteran's medical testing and merely proved evidence of his health before the testing, which was already established by the service treatment records from his period of Army service which were dated prior to the period of medical testing.  The Veteran's service personnel records and the information from the service department confirm that the Veteran participated in Lidocaine and Ritalin testing.  However, while these records are new, the fact that the Veteran participated in such testing had already been established in the service treatment records from his period of Army service which were of record at the time of the 2006 RO rating decision.  

The evidence received subsequent to the January 2006 rating decision is not "new and material" under the provisions of 38 C.F.R. § 3.156.  There is simply no evidence of record linking the claimed coronary artery disease with myocardial infarction and right bundle branch block to service or the medical testing during service.  To the extent that the June 2010 letter from Dr. Ward expresses the opinion that these disorders are in-part service related, this opinion provides no rationale for the opinion, nor does it in any way address the prior negative VA medical opinions which are the basis for the previous denial; simply put, it has no probative value.  

Accordingly, reopening of the claims for service connection for coronary artery disease with myocardial infarction and right bundle branch block is not warranted.

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for hypertension and left ventricular hypertrophy.  He asserts that he has developed these disabilities as a result of the medical testing he participated in during active service in from June 29th to September 1st 1973.  

Service treatment records reveal that blood pressure readings were taken during examinations conducted at various periods of time throughout the Veteran's service. His blood pressure was 110/72 on examination in December 1972.  Blood pressure was 110/70 on examination in July 1973 which was in preparation for his participation in medical testing.  A September 1976 treatment record reveals blood pressure readings of 120/72 and 108/54.  Blood pressure was 116/78 on examination in March 1981 and was 130/70 on separation examination in February 1982.  

A January 1981 service department chest x-ray examination report revealed no abnormalities but did note a history of right bundle branch block.  Service medical condition physical profile records dated October 1979, July 1981, and September 1981 indicate a defect of chest pain syndrome.  A January 1982 electrocardiogram report indicates a summary of "Technically P-or tracing.  Abnormal Tracing.  Left Anterior Hemiblock."  On separation examination in February 1982, clinical evaluation of the Veteran's heart and vascular system was "normal" with no abnormalities noted by the examining physician; blood pressure was 130/70.  There is no evidence in the service treatment records showing any complaints of, diagnosis or, or treatment for hypertension or left ventricular hypertrophy.

Private medical records dating from 1999 to the present reveal a variety of diagnoses of cardiovascular disabilities.  A September 2000 private echocardiogram report reveals an impression of "mild concentric left ventricular hypertrophy with normal left ventricular systolic function and wall motion."  A February 2003 chest x-ray examination report reveals an impression of congestive heart failure.  A July 2003 hospital record indicates a history of hypertension and coronary artery disease.  

In December 2005 a VA Compensation and Pension examination of the Veteran was conducted in relation to his prior claim for service connection for coronary artery disease with myocardial infarction, and right bundle branch block.  The examiner noted the presence of hypertension of uncertain duration.  

An August 2007 letter from Dr. Ward, the Veteran's private physician stated that "it is more likely than not that the Lidocaine and Ritalin testing [during service] adversely affected his blood pressure and subsequently caused left-sided hypertrophy."  Dr. Ward did not indicate any rationale or basis for this opinion, nor did he account for the fact that the Veteran's blood pressure readings during service, but subsequent to the medical testing, were normal.  Accordingly, this medical opinion is of no probative value.  

In November 2008, another Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record, including Dr. Ward's medical opinion.  The examiner also conducted research into the effects of the Lidocaine and Ritalin and found that there was no evidence that these drugs result in sustained hypertension.  The medical opinion was that there was no relationship between the Veteran's current hypertension and left ventricular hypertrophy and service, or the medical testing during service.  

Dr Ward submitted another letter dated June 2010 which stated that the Veteran has terminal lung cancer with "co-morbid conditions including hypertension, coronary artery disease status post myocardial infarction, right bundle branch block, left ventricular hypertrophy with congestive heart failure.  . . .  It is more likely than not that his conditions in-part are service related."  Again, Dr. Ward provided a conclusory opinion with no basis or rationale provided; this opinion lacks any probative value.  

Simply put, the credible evidence of record shows that the Veteran had normal blood pressure on separation examination and that he was diagnosed with hypertension and left ventricular hypertrophy almost two decades after service.  The VA medical opinions of record indicate that none of the Veteran's cardiovascular disabilities, including hypertension and left ventricular hypertrophy are related to service or the medical testing during service.  These medical opinions provide a ;rationale and basis they discuss the medical evidence of record; and they indicate that research in the medications at issue has failed to reveal any link to the Veteran's current disabilities.  The two medical opinions from Dr. Ward are conclusory and provide no rationale or basis for their conclusions; provide no discussion of contradictory medical evidence; and lack any probative value.  

Accordingly, the preponderance of the evidence is against the claims for service connection for hypertension and left ventricular hypertrophy.  There is no doubt to be resolved and service connection is not warranted.  


ORDER

New and material evidence not having been submitted to reopen a claim for entitlement to service connection for coronary artery disease with myocardial infarction; reopening of the claim is denied.

New and material evidence not having been submitted to reopen a claim for entitlement to service connection for right bundle branch block; reopening of the claim is denied.

Service connection for hypertension is denied.

Service connection for left ventricular hypertrophy is denied.


REMAND

The Veteran claimed entitlement to service connection for a psychiatric disability, variously claimed as PTSD and anxiety.  VA treatment records reveal recent diagnoses of PTSD and major depressive disorder.

Service treatment records reveal some indication of psychiatric symptoms during service.  A January 1982 service department electrocardiogram report indicates a clinical impression of "anxiety reaction."  The Veteran's February 1982 separation examination medical history indicates a notation that the Veteran required hospital treatment "MADIGAN Depression."  The separation examination report indicates that a separate mental status evaluation and psychiatric report was conducted at that time pursuant to separation under "Chapter 13" proceedings.  The July 2009 VA Compensation and Pension examination report refers to service treatment records including this report and hospitalization records and a diagnosis of personality disorder during service.  Review of the record does not reveal these records we present.  Additional attempts to obtain any additional service treatment records have been unsuccessful.  A September 2011 memorandum documents the steps taken to obtain these records and determines that these service records are unavailable.  

In September 2010, the Board remanded the case for additional development with respect to the claim for service connection for a psychiatric disability.  The medical opinion requested was not obtained, and is required for the adjudication of the remaining claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Return the claim to the examiner who conducted the July 2009 VA mental health Compensation and Pension examination.  If that examiner is unavailable, then provide the claim to an appropriate medical professional.   The medical professional should review the evidence of record with attention to the Veteran's service treatment records and his current psychiatric diagnoses and indicate:

* Whether it is as least as likely as not (50 percent or greater probability) that any of the Veteran's psychiatric disorders which were diagnosed decades after service were the result of active service, the anxiety and depression noted during service in 1982, or the result of exposure to Lidocaine and/or Ritalin during service in 1973.  

The report must include a complete rationale for all opinions expressed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical opinion report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the claims for service connection for a psychiatric disability and TDIU.  If either of the benefits sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and her attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


